Citation Nr: 1141799	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO. 07-26 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1966 to March 1969. 

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. The appeal was remanded for additional development in February 2011.

In November 2007, the Veteran provided VA a statement complaining of arthritis in his shoulders and neck. The Board referred these issues to the RO for appropriate action in February 2011. It still appears these claims have not been adjudicated. They are again referred to the RO for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

The Veteran's VA treatment records state that he has received regular treatment in the past from a private hepatologist. See, e.g., VA Treatment Recs. (Feb. 2008). It appears that the hepatologist may be at the University of Miami Center for Liver Diseases. See generally Univ. of Miami Treatments Recs. The most recent University of Miami records associated with the claims file are from 2003. These records should be updated and the Veteran should be asked to identify any other place he receives treatment for his hepatitis C. 38 C.F.R. § 3.159 (2011).

In March 2011, a VA examiner opined that the Veteran's hepatitis C may have begun during service, but could have begun afterwards. She described the etiology as "multifactoral" but failed to discuss any possible risk factors in detail. She also failed to discuss the Veteran's history of a diagnosis in 1969 and his reports of in service intravenous drug use. The doctor's use of the phases "may have" or "could have" frustrate the Board's review of the evidence, and required clarification.  

In determining whether service connection is warranted for a disability alleged, the Board must consider evidence both for and against the claim.  If the evidence, as a whole, supports the claim or is in relative equipoise (i.e., about evenly balanced), then the Veteran prevails.  Conversely, if the preponderance of the evidence is against the claim, then it must be denied.  It is for these reasons that the Board asks VA examiners to phrase their responses to its inquiries with the following language "Is it at least as likely as not (50/50 probability)." 

This opinion associated with examination is incomplete and therefore inadequate; an addendum should be obtained. Barr v. Nicholson, 21 Vet. App. 303 (2007). 
Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify any provider from whom he receives treatment for his hepatitis C. Obtain any treatment records he identifies. Evidence of attempts to obtain these records should be associated with the claims file.

2. Obtain the Veteran's treatment records from the University of Miami Center for Liver Diseases dated from 2003 to the present. Evidence of attempts to obtain these records should be associated with the claims file.

3. Obtain an addendum to the March 2011 VA examination . The entire claims file must be made available to the VA examiner. Pertinent documents should be reviewed, particularly those relating to the Veteran's risk factors for hepatitis C. The examiner should answer the following questions:

(a) Is it at least as likely as not (50/50 probability) that at least one of the Veteran's risk factors of (1) intravenous drug use, (2) tattoos and (3) high risk sexual practices in service led to the hepatitis C diagnosed in 1999? Discuss each risk factor separately, commenting on the likelihood that it caused hepatitis C.

In reaching your conclusions, address the following:

* The June 1969 VA examination, performed three months after discharge from service, which noted laboratory results indicating "possible early hepatitis."
* The September 1969 diagnosis of "serum hepatitis" which noted a one year history of intravenous drug use (the Veteran was discharged from service in March 1969).
* The June 2002 opinion of Dr. Birgani, the Veteran's hepatologist, who stated that the Veteran's multiple tattoos may be the etiology of his liver disease.

All opinions should be supported by a clear rationale and a discussion of the facts and medical principles involved. 

4. After completing the above action, the claim should be readjudicated. If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


